DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 3, 11 – 12, 14, 16 – 17 and 19 – 20 are allowed.  Claims 4 – 10, 15 and18 are cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Footh on July 13, 2021.
The application has been amended as follows: 
Claim 7 – Cancelled
Claim 13 – Cancelled
Claim 14, Line 8, after  “coincident’ and before “said”, insert “with”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance for Independent claims 1, 11 and 14: 
Claims 1 and 11 are allowed for disclosing a textured/nonwoven sheet, said sheet comprising nonwoven fibers and having: a first outwardly facing surface and a second outwardly facing surface opposed thereto, said first outwardly facing surface having a plurality/pattern of peaks and valleys thereon; wherein the peaks are free of oil and the valleys are free of wax.
An updated search disclosed the closest prior art is WO 2014/087796 A1 to Hayase et al. (herein referred to as Hayase) in view of EP 1 482 828 B1 to Tanaka (herein referred to as Tanaka).  Hayase in view of Tanaka discloses the textured/nonwoven sheet consistent with the claim limitations, as described in the previous Office action.
Although Tanaka teaches an adhesive provided in the valley and not on the peaks, the reference, alone or in combination with Hayase does not teach, suggest or make obvious that the peaks are free of oil and the valleys are free of wax as required by amended claims 1 and 11.
Claim 14 is allowed for disclosing a duster comprising a first nonwoven sheet having: a first outwardly facing surface and a second outwardly facing surface opposed thereto, said first outwardly facing surface having a pattern of peaks and valleys thereon; wherein the peaks are free of oil and the valleys are free of wax.
An updated search disclosed the closest prior art is WO 2014/087796 A1 to Hayase et al. (herein referred to as Hayase) in view of EP 1 482 828 B1 to Tanaka (herein referred to as Tanaka). Hayase in view of Tanaka discloses the duster having a textured/nonwoven sheet consistent with the claim limitations, as described in the previous Office action.
Although Tanaka teaches an adhesive provided in the valley and not on the peaks, the reference, alone or in combination with Hayase does not teach, suggest or make obvious that the peaks are free of oil and the valleys are free of wax as required by amended claim 14.
Claims 2 – 3, 12, 16 – 17 and 19 – 20 are allowed as being dependents from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723